 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   AARON LAMONT STRIBLING,                           Case No. 1:18-cv-01061-DAD-BAM (PC)
12                      Plaintiff,                     ORDER DENYING MOTION TO AMEND
                                                       COMPLAINT AS MOOT
13          v.
                                                       (ECF No. 11)
14   MACHADO, et al.,
15                      Defendants.
16

17          Plaintiff Aaron Lamont Stribling (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on August 2, 2018.

19   (ECF No. 1.) Plaintiff’s complaint has not yet been screened, as his application to proceed in

20   forma pauperis was denied and he has not yet paid the filing fee.

21          Currently before the Court is Plaintiff’s motion to amend the complaint, filed August 27,

22   2018. (ECF No. 11.) Plaintiff states that he wishes to add a defendant, and it appears that he also

23   wishes to include additional allegations. (Id.)

24          Under Rule 15(a)(1) of the Federal Rules of Civil Procedure, a party may amend the

25   party’s pleading once as a matter of course at any time before a responsive pleading is served.

26   Plaintiff’s complaint has not yet been served, and no defendant has yet appeared. Accordingly,

27   leave to amend is not required, and Plaintiff may lodge a first amended complaint if he still

28   desires to do so. Plaintiff is reminded, however, that this action cannot proceed and the complaint
                                                       1
 1   will not be screened until the filing fee is paid in full. Plaintiff’s motion for reconsideration

 2   regarding payment of the filing fee remains pending with the assigned District Judge in this

 3   matter, and will be addressed by separate order.

 4          Accordingly, Plaintiff’s motion to amend, (ECF No. 11), is DENIED as moot.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     February 5, 2019                             /s/ Barbara    A. McAuliffe              _
                                                            UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
